Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pac Gracia (US 8,820,518) in view of Wernersbach et al. (US 8,896,241).
Pac Gracia shows a rotary drive system for a curved track section of a conveyor 1 having a rotary motor for a star wheel 14 and the star wheel 14 has an engagement mechanism 51 which engages with a moving element on carrier 24.  Not specifically disclosed is a control system.  However, disclosed by Wernersbach et al. is the use of a control system for engaging a star wheel with a carrier.  To include such a control system onto Pac Gracia would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would ensure the star wheel matches up with the carrier in order to move it around the curved section.
Re claim 2, shown is at least one spoke 51 which engages with a moving element of the conveyor system.
Re claim 3, included is a biasing portion 41.
Re claim 4, the tip of spoke 51 is a bearing member.
Re claim 5, shown is a recess 46.
Re claim 9, shown are aligned guide rails in the curved and straight sections.
Re claim 10, the star wheel can be considered to be at a bottom section of the curved portion.
Re claim 11, inherent is the use of the extremely well-known servo drive.
Re claim 12, carriers 24 are moved from one straight section to another via a curved section and they are controlled via a star wheel.
Re claim 13, the straight sections are the same track sections.
Re claim 14, the star wheel is synchronized with a moving element on the carrier.
Re claim 15, the biasing mechanism 41 serves to lock the star wheel to the moving element.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pac Gracia in view of Wernersbach et al. as applied to claim 1 above, and further in view of Lasserre et al. (CA 3,104,958).
Not shown by the above combination is the use of a friction pad.  However, shown by Lasserre et al. is the use of a friction pad to move a carrier about a curved section.  To use a friction pad would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would merely provide an alternate equivalent transfer device.
Re claim 7, Lasserre et al. use magnets in the curved section for attracting a moving element towards the curved track.
Re claim 8, an electromagnetic drive is disclosed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       11/28/2022